IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE

        CHRISTY MICHELLE BERRY v. LESTER STEPHEN BERRY

                       Appeal from the Chancery Court for Knox County
                        No. 148677-2     Daryl R. Fansler, Chancellor



                    No. E2004-01832-COA-R3-CV - FILED MAY 31, 2005



CHARLES D. SUSANO , JR., concurring.

         I concur in the majority’s opinion. I write separately to stress that which is missing in this
case, i.e., evidence, be it in the form of expert testimony or otherwise, showing that the subject child
has been, or can reasonably be expected to be, adversely affected by his mother’s lifestyle. In my
opinion, the trial court’s judgment must be reversed because of a lack of proof to support its critical
finding of adverse effect.



                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE